Title: To Thomas Jefferson from David Ross, 17 March 1781
From: Ross, David
To: Jefferson, Thomas



Sir
Richmond March 17th. 1781

As there are no Vessels at present belonging to the Public ready for Sea and fit for carrying on their Trade, and the present great Consumption of Military Stores requires that every Effort should be made to make speedy Importations, I take the Liberty to recommend to you as very necessary at this Time, that the Merchant  Vessels belonging to Citizens of the State and others be obliged to take on Board a certain Proportion of their Loading upon Account of the Public at the customary Freights, and should the vessels return to Virginia that the Agent for the Public abroad have Liberty to ship a like Proportion of the Return Cargo. I would be sorry to require any thing that would burthen or discourage the Trade, but I conceive it would be no Injury to the private Trader to take one eighth or one tenth of his Cargo for the States Agent upon Freight, more especially as the Agent would have it in his power to dispense with it under some Circumstances, where it would be particularly injurious.
Should a Regulation of this kind take Place, several Advantages may be expected from it. The Public will be accomodated with Freight, the Risque of their Shipments greatly lessened by being thus divided and th[ey] will have the Chance of private Traders in Imports and Exports, but what is most essential, it will enable the State to make some Importations much sooner than they otherwise could. I do not wish that it should be put in the Power of the Agent to interfere so far as to controul the Voyage or retard the Dispatch of Merchant Vessels.
It may be necessary to exempt the Ships of France but not those of other Countries. The Subjects of Holland and America are often Owners of the same Vessels. The Naval Officers with very little additional Trouble can enforce such a Regulation.
The Passports mentioned Yesterday are wanted as soon as they can be got ready.
There is often considerable Delay in getting the Stores that are Purchased forwarded to this Place. I have thought it the Duty of the Quarter Masters to provide Waggons for this Purpose, but as I am as yet a Stranger to the several Arraingments, I shall be glad to know if this is proper.
The Article of Leather seems to be much wanted and as it appeared Yesterday to be the Sentiments of the Board that the Tan Works come within the Trading Department it would appear that my Interference must descend to the Persons who receive the Hides from the Army. I shall be glad to be informed of this Arrangement as ’tis necessary to take a full view of the whole as well to give proper Directions about Tanning as to be able to judge what Stock of Leather may be depended upon.
I must take the Liberty to observe that altho’ I received an Order for the Thetis yesterday, I considered her under the Care of Capt. Maxwell and his Agents until I can employ a proper Person and  Hands to superintended the fitting her out. I am Sir with great Regard Your most Humbl Servt.,

David Ross

